Citation Nr: 1626358	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-40 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right breast carcinoma, status post mastectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the VA RO in Fargo, North Dakota.  The Veteran has since moved and the claim is now in the jurisdiction of the Philadelphia RO.

In July 2015, this issue was remanded in order to schedule the Veteran for a Board hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

The Veteran is seeking entitlement to service connection for right breast carcinoma, status post mastectomy.  The Veteran testified at the March 2016 hearing that she believes her post-service breast cancer is related to a benign lump she had in service, for which she had a lumpectomy and developed a residual scar.  In a  March 2010 statement, her representative argued specifically that this residual scar is related to the Veteran's post-service breast cancer.

In an April 2016 statement, her representative asserted that the Veteran had fibrocystic breast disease in service that led to her post-service breast carcinoma.  Further, the representative asserted that the Veteran was prescribed birth control pills through the Air Force that have been linked to breast cancer and that she had "certain occupational exposures to include electromagnetic fields, etc." in service.  The representative contended that the Veteran served at Mountain Home Air Force Base in Idaho and Dover Air Force Base in Grand Forks, North Dakota, and that these were contaminated sites. 

Previously, the Veteran had asserted in a September 2009 statement that she worked in an electronic calibration laboratory in service, where calibrations of radioactive test equipment were conducted on a weekly basis.  She asserted that this laboratory was vented to the outside right near a running track that she used for 6 years.

A September 1991 Surgical Pathology Report revealed that the Veteran had a biopsy of a right breast mass.  This mass was determined to be benign, and the Veteran was diagnosed with fibrocystic disease of the breast.  A November 1995 service treatment record noted that the Veteran complained of a tender mass in her right breast for 2 weeks and was noted as having fibrocystic breast changes and possible cyst of the right breast.  

A review of the Veteran's service treatment records also reveals that she was prescribed birth control throughout service, to include Seldane, Trilevelin, and Triphasic.

Post-service medical evidence from Altru Health System reflects that the Veteran was diagnosed with multicentric ductal carcinoma in situ and underwent a right simple mastectomy on July 9, 2009.  In a July 1, 2009, medical record from Altru Health System, the Veteran reported that the calcifications on her recent mammogram were actually on the scar from her in-service excisional biopsy.

A December 2009 medical opinion from a VA oncologist found that it is unlikely that the Veteran's condition resulted from a previous breast excision during military service (there is no link or connection with previous military service).  However, a detailed rationale was not provided in support of this opinion.  As such, the Board finds it necessary that a VA examination be performed for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, with regard to the April 2016 assertion that the Veteran had "certain occupational exposures to include electromagnetic fields, etc." and served at contaminated sites, the Board notes that the breast cancer is a disease listed as being a radiogenic disease under 38 C.F.R. § 3.311(b)(iii)(2).  As such, the Board finds that the Veteran's personnel records should be obtained in order to verify any "occupational exposures", as well as the Veteran's DD Form 1141, if maintained.  The AOJ should develop this allegation regarding potential radiation exposure in accordance with VA's Adjudication Procedure  Manual (M21-1).

Finally, the AOJ should take this opportunity to obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the Philadelphia  VA Medical Center (VAMC) (and associated outpatient clinics) from March 2015 to the present, and all available treatment records from the Fargo VA Health Care System (and associated clinics).

2. Obtain the Veteran's personnel records, as well as her DD Form 1141, if maintained.

3. Develop the allegations of exposure to radiation during service in accordance with VA's Adjudication Procedure  Manual (M21-1).

4. Schedule the Veteran for an appropriate VA examination for her right breast carcinoma, status post mastectomy claim.  Considering the medical complexity of this issue, the examination must be provided by a doctor with expertise in breast cancer.

The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's right breast carcinoma, status post mastectomy developed during or was caused or aggravated by her active duty service.  In rendering this opinion, the examiner should discuss the Veteran's assertions of a link between her post-service breast cancer and the following:
 
a. her in-service fibrocystic breast disease; 

b. her in-service benign mass necessitating in a lumpectomy;

c. her residual scar from her in-service lumpectomy; 

d. her in-service birth control use;

e. and any verified in-service radiation exposure. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.


5. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

